              Case 1:18-cv-00681-RJL Document 253 Filed 09/18/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



     AARON RICH
                                   Plaintiff,

            v.                                                 Civil Action No. 1:18-cv-00681-RJL

                                                               Hon. Richard J. Leon
     EDWARD BUTOWSKY,
     MATTHEW COUCH, and
     AMERICA FIRST MEDIA,

                                   Defendants




       [PROPOSED] JOINT STIPULATION BETWEEN PLAINTIFF AND DEFENDANTS,
       AND AMONG PLAINTIFF, DEFENDANTS, AND THIRD-PARTY ELLEN RATNER
                            REGARDING SCHEDULING


            Plaintiff Aaron Rich by and through undersigned counsel and counsel for Defendants

     Edward Butowsky and Matthew Couch (collectively “Defendants”) have met and conferred and

     respectfully request the Court enter the agreement memorialized herein. See § I. Counsel for

     Plaintiff and Defendants also have met and conferred with counsel for third-party Ellen Ratner and

     respectfully request the Court enter the agreement memorialized herein. See § 2.

I.      EXPERT DISCOVERY SCHEDULE

            WHEREAS, on August 28, 2020, the Court entered an Order establishing that initial

     expert reports shall be exchanged on or before September 23, 2020 and that rebuttal reports shall

     be exchanged on or before October 23, 2020;


                                                     1
               Case 1:18-cv-00681-RJL Document 253 Filed 09/18/20 Page 2 of 4


             WHEREAS, on September 17, 2020, the Court held a status conference during which

      counsel for Defendants requested an extension for the exchange of initial expert reports;

             WHEREAS, on September 17, 2020, the Court entered an Order extending the due date

      for Defendants’ initial experts reports until September 28, 2020;

             IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

      the deadline to exchange all initial expert reports is extended until September 28, 2020. The

      parties further stipulate and agree that the initial rebuttal reports shall be due on or before October

      30, 2020.

II.      SCHEDULE REGARDING RATNER’S MOTION TO QUASH AND DEFENDANT
         BUTOWSKY’S CROSS MOTION
             WHEREAS, on August 31, 2020, Ms. Ratner filed a Motion to Quash Defendants’

      Subpoena For A Second Deposition And Documents, Or For Alternative Relief, Dkt. 238 (“Motion

      to Quash”);

             WHEREAS, on September 14, 2020, Defendant Butowsky filed an Opposition to the

      Motion to Quash (“Opposition”) and a Cross-Motion to Strike Certain Scandalous And

      Impertinent Material And The Entirety of Ms. Ratner’s Rule 31 Deposition (“Cross-Motion), Dkt.

      248 (collectively, “Opposition and Cross-Motion”);

             WHEREAS, Defendants served the sealed version of the Opposition and Cross Motion on

      Plaintiff and Ms. Ratner on September 15, 2020;

             WHEREAS, the Cross-Motion was re-docketed on September 16, 2020, Dkt. 252;

             WHEREAS, the Local Rules of the United States District Court of The District of

      Columbia (“Local Rules”) provide for seven days to file a reply memorandum LCvR7(d) and

      fourteen days to file a memorandum of points and authorities in opposition to a motion, LCvR7(b);

             IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

      the deadline to file a reply memorandum in support of the Motion to Quash and to file

                                                        2
         Case 1:18-cv-00681-RJL Document 253 Filed 09/18/20 Page 3 of 4


memorandum of points and authorities in opposition to the Cross Motion shall be set for

September 29, 2020. The parties and Ms. Ratner further stipulate that the due date to file a reply

in support of the Cross Motion shall be set for October 14, 2020.



DATED: September 18, 2020


 By:/s/ Michael J. Gottlieb                      By: /s/ Eden Quainton___________________
 MICHAEL J. GOTTLIEB (974960)                    EDEN P. QUAINTON, ESQ. (NY0318)
 MERYL C. GOVERNSKI (1023549)                    QUAINTON LAW, PLLC
 WILLKIE FARR & GALLAGHER LLP                    1001 Avenue of the Americas, 11th Floor
 1875 K Street NW                                New York, New York 10018
 Washington, DC 20006                            Telephone: (212) 813-8389
 Tel: (202) 303-1000                             E-mail: equainton@gmail.com
 Fax: (202) 303-2000
 mgottlieb@willkie.com
 mgovernski@willkie.com                          Attorney for Defendants

 JOSHUA P. RILEY (. 1026900)                     By: /s/ Charna E. Sherman________________
 BOIES SCHILLER FLEXNER LLP                      Charna E. Sherman, Esq.
 1401 New York Ave NW                            DDC Bar No. 394467
 Washington, DC 20005                            Charna E. Sherman Law Offices Co., LPA
 Tel: (202) 237-2727                             3029 Prospect Ave.
 Fax: (202) 237-6131                             Cleveland, OH 44122
 jriley@bsfllp.com                               Tel: 216-453-9133
                                                 Email: csherman@charnalaw.com
 Attorneys for Plaintiff Aaron Rich
                                                 Counsel for Third Party Witness
                                                 Ellen Ratner




SO ORDERED.
                                                    ___________________________________
                                                    THE HONORABLE RICHARD J. LEON
                                                    UNITED STATES DISTRICT JUDGE
                                                    United States District Court for the District
                                                    of Columbia
DATED:________




                                                3
        Case 1:18-cv-00681-RJL Document 253 Filed 09/18/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on September 18, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com, and to counsel

for third-party witness Ellen RatQer, at csherman@charnalaw.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant

Couch as necessary.

      Dated: September 18, 2020

                                          /s/ Michael J. Gottlieb
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com
